ICJ_125_FrontierDispute_BEN_NER_2005-02-16_ORD_01_NA_00_FR.txt.                84




                              COUR INTERNATIONALE DE JUSTICE

   2005                                      ANNÉE 2005
 16 février
Rôle général
  no 125                                     16 février 2005


                                     AFFAIRE
                            DU DIFFE
                                   u REND FRONTALIER
                                           (BE
                                             u NIN/NIGER)




                                           ORDONNANCE
                                   COMPOSITION DE LA CHAMBRE


               Présents : M. SHI, président ; M. RANJEVA, vice-président ; MM. KOROMA,
                          VERESHCHETIN, Mme HIGGINS, MM. PARRA-ARANGUREN,
                          KOOIJMANS, REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY,
                          OWADA, SIMMA, ABRAHAM, juges ; M. COUVREUR, greffier.


                   La Cour internationale de Justice,
                  Ainsi composée,
                  Après délibéré en Chambre du conseil,
                  Vu l’article 26, paragraphes 2 et 3, de son Statut et les articles 17, 18
               et 31 de son Règlement,
                  Vu l’ordonnance en date du 27 novembre 2002, par laquelle la Cour a
               notamment déclaré dûment constituée pour connaître de la présente
               affaire la Chambre composée comme ci-après : M. Guillaume, président
               de la Chambre ; MM. Ranjeva et Kooijmans, juges ; et MM. Bedjaoui et
               Bennouna, juges ad hoc ;
                  Considérant que M. Guillaume, président de la Chambre, a démis-
               sionné de la Cour à compter du 11 février 2005 ; et que, en conséquence,
               une vacance s’est produite au sein de la Chambre ;
                  Considérant que les Parties ont été de nouveau consultées au sujet de la

               4

85           DIFFÉREND FRONTALIER (ORDONNANCE 16 II 05)


composition de la Chambre, conformément à l’article 17, paragraphe 2,
du Règlement,
   Déclare que, lors d’une élection tenue le 16 février 2005, M. Abraham
a été élu membre de la Chambre pour occuper le siège devenu vacant par
suite de la démission de M. Guillaume et que, en conséquence de cette
élection, la Chambre se trouve ainsi composée :
     M. Ranjeva, président ;
    MM. Kooijmans,
        Abraham, juges ;
    MM. Bedjaoui,
        Bennouna, juges ad hoc.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le seize février deux mille cinq, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République du Bénin et
au Gouvernement de la République du Niger.

                                                        Le président,
                                                (Signé) SHI Jiuyong.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




5

